DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement has been made of record in this divisional application.


	

Claims 1-14
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Xie et al. (US 8,524,592 B1) (“Xie”).
Regarding claim 1, Xie teaches at least in figures 2A-2R:
forming a gate (Figure 2G element 108) over a semiconductor substrate (102);
forming doped regions (Figure 2G element 114/118A) in the semiconductor substrate (102) on both sides of the gate (Figure 2G element 108);
depositing a dielectric layer (figure 2I element 112R) on sidewalls of the gate (Figure 2G element 108);
depositing a spacer (figure 2H element 120, figure 2O element 120E, and/or figure 2Q element 136; hereinafter “120E/136”) laterally surrounding the dielectric layer (figure 2Q element 112R, where a portion of 120E laterally surrounds 112R), 
the spacer (120E/136) comprising a carbon-free portion (120E, where col. 7-8 at lines 63-4 states 120E/120 can be SiN or SiON) and a carbon-containing portion  (136, where col. 10 at 

subsequent to depositing the spacer (after figure 2J),
performing an etching operation to remove the gate (figure 2K, where 108 is removed) and vertical portions of the dielectric layer (figure 2K, where vertical portions of 106 are removed) using the carbon-free portion (figure 2K, where 120 is the same as 120E) acting as an etching stop layer to thereby form a recess (as shown in figure 2K 120/120E is acting as an etch stop layer so that the trench 124 can be formed); and
forming a gate dielectric layer (figure 2L, where 130A/130H/130V is the gate dielectric layer) and a conductive layer (130B) in the recess (these elements are in the recess that was formed in figure 2k), 
wherein the gate dielectric layer (figure 2L, where 130A/130H/130V) extends in at least a portion of an area where the vertical portions of the dielectric layer are etched (figure 2L, where 130A/130H/130V so extends).
Regarding claim 2, Xie teaches at least in figures 2A-2R:
wherein removing the gate (figure 2K, where 108 is removed) and the vertical portions of the dielectric layer (figure 2F-2G, where the top portion of 112 ha been removed to form 112R) comprises exposing the carbon-free portion of the spacer (figure 2K element 120).	
Regarding claim 9, Xie teaches at least in figures 2A-2R:
further comprising forming an oxide layer (figure 2B element 106) covering the semiconductor substrate (102) prior to forming the gate (108).
Regarding claim 10, Xie teaches at least in figures 2A-2R:

Regarding claim 14, Xie teaches at least in figures 2A-2R:
wherein the dielectric layer (figure 2I element 112R) comprises oxide (col. 6 at lines 63-66, where SiON can be used among others). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 8,524,592 B1) (“Xie”), in view of Thei et al. (US 2010/0311231 A1) (“Thei”).
Regarding claim 3, Xie teaches at least in figures 2A-2R:
wherein depositing a spacer laterally surrounding the dielectric layer (figure 2Q elements 120E/136) comprising depositing the spacer over a horizontal portion of the dielectric layer  (figure 2I element 120 is deposited over a horizontal portion of 112R and a bottom portion of 108).
Xie does not teach:
depositing the spacer around a bottom of the gate.
Rather Xie teaches that only the carbon-free portion of the spacer is deposited around a bottom of the gate. Figure 2J where 120 is around 108). 
Thei teaches at least in figures 2A-2J:
That all the spacers (234/236/238/250/250/ect.) can be formed first and then the gate removed. Figure 2H. Further, Thei teaches in ¶ 0013, that the replacement gate process can be performed as a gate last, gate first, or a hybrid of the two. The gate first process the final gate is formed first followed by the rest of the fabrication process. In the gate last process the device is fabricated and then the replacement gate is removed. The hybrid is a combination of the two. Id. Thei in figures 2A-2J teaches a gate last process, while Xie in figures 2A-2R teaches a hybrid 
Therefore, based upon Thei it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to form the carbon-containing portion of the spacer around the gate, dummy gate, of Xie and then replace the gate. It would have been obvious as Thei teaches this is known in the art, and is a obvious equivalent method to the hybrid method of Xie.
Regarding claim 4, Xie teaches at least in figures 2A-2R:
wherein removing the gate and the vertical portions of the dielectric layer comprises leaving the horizontal portion un-etched during the removal of the vertical portions of the dielectric layer (figure 2F-2G, where the top portion of 112 ha been removed to form 112R).
Regarding claim 5, Xie teaches at least in figures 2A-2R:
further comprising forming source/drain regions (114/118A) in the semiconductor substrate (102), 
wherein a sidewall of the source/drain regions (114) contacts a sidewall of the horizontal portion of the dielectric layer (112R).
Regarding claim 6, Xie teaches at least in figures 2A-2R:
wherein forming source/drain regions in the semiconductor substrate comprises (detailed below) 
forming trenches in the semiconductor substrate and epitaxially growing the source/drain regions in the respective trenches (figure 2C and col. 7 at lines 3-17, where cavities are formed and the source/drain regions are grown).
Regarding claim 7, Xie teaches at least in figures 2A-2R:

forming raised portions of the source/drain regions on opposite sides of the spacer and above an upper surface of the semiconductor substrate (figure 2Q shows that 114/118A are formed on the opposite sides of 120E/136 and are above the upper surface of 102).
Regarding claim 8, Xie teaches at least in figures 2A-2R:
wherein forming raised portions of the source/drain regions on opposite sides of the spacer comprises (detailed below)
causing the raised portions (114/118A) to contact the carbon-free portion (120E, see figure 2O where 120E contacts 114) and the carbon-containing portion (136) of the spacer (120E/136).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 8,524,592 B1) (“Xie”), in view of Wu (US 5,736,446) (“Wu”).
Regarding claim 11, Xie teaches at least in figures 2A-2R:
forming doped regions (Figure 2G element 114/118A) in the semiconductor substrate (102) on both sides of the gate (Figure 2G element 108);
Xie does not explicitly teach:
wherein forming doped regions in the substrate comprises 
forming pocket regions on two sides of the gate and lightly doped regions in which the pocket regions are between the semiconductor substrate and the respective lightly doped regions.
Wu teaches at least in figure 8:
forming pocket regions (30) on two sides of the gate (16) and lightly doped regions (20) in which the pocket regions (30) are between the semiconductor substrate (10) and the respective lightly doped regions (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to form LDD (lightly doped regions) and halo (pocket) regions in the device of Xie because Wu teaches that LDD structures are popularly used to prevent hot-carrier effects, col. 1 at lines 51-58, and halo regions are used to reduce the series resistance of the LDD regions. Abstract; Col. 1 at lines 65-67.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 8,524,592 B1) (“Xie”), in view of Richter et al. (US 2010/0330808 A1) (“Richter”).
Regarding claim 12, Xie teaches at least in figures 2A-2R:
wherein removing the gate (figure 2K, where 108 is removed) comprises (detailed below): 
etching the gate to form the recess (figure 2K); and 
Xie does not explicitly teach:
depositing a patterned mask over the gate; and
performing an ashing operation.
Xie teaches etching the gate using an etching process. Col. 8 at lines 35-44.
Richter teaches at least in figures 2a-2g:
depositing a patterned mask (figure 2a element 270) over the gate (figure 2a element 212); 
etching the gate (figure 2g) to form a recess (¶ 0048, where 212 is removed in figure 2g)
and
performing an ashing operation (¶ 0045, where ashing removes the residual masking material; See ¶ 0048, where the etching process performed up to figure  2d can be performed to remove the gate in figure 2g).
It would have been obvious to one of ordinary skill in the art to use the etching process of Ritcher to remove the dummy gate, or gate, of Xie. This is because by using a mask one can make sure that they only remove the material desired and not other material. And, by using an ashing process one can remove the residual photomask material. ¶ 0045.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 8,524,592 B1) (“Xie”), in view of Richter et al. (US 2010/0330808 A1) (“Richter”), in light of evidentiary reference Chang et al. (US 2011/0171792 A1) (“Chang”), in light of evidenary reference Cabral, Jr. et al. (US 2010/0038048 A1) (“Cabral”).
Regarding claim 13, Richter does not teach:
wherein performing an ashing operation comprises applying an oxygen-based plasma.
Ritcher teaches:
Resist ashing, and plasma assisted removal of the mask material. ¶ 0045.
Chang teaches:
Different equivalent methods of removing photoresist material used in the etcing process. ¶ 0029. These are oxygen plasma etching, the second is sulphuric acid, and the third is a combination of both. 
Cabral teaches:
That photoresist is typically removed using either a chemical strip, selective etch, or oxygen ashing. ¶ 0037.
Taken together, these two evidentiary references teach that it was known in the art that one of ordinary skill in the art using ordinary skill in the art would understand and know that the photoresist could be removed several different ways. One of the ways that it could be removed is by an oxygen-based plasma. Therefore, it would have been obvious to one of ordinary skill in the art that when Richter discussed the ashing process to remove the photoresist that the person of ordinary skill in the art would know and understand that they could use an oxygen-based plasma process as described in the evidentiary references. 

Claims 15-19
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 8,524,592 B1) (“Xie”).
Regarding claim 15, Xie teaches at least in figures 2A-2R:
forming a replacement gate (108) on a semiconductor substrate (102); 
forming doped regions (114) in the semiconductor substrate (102) on two sides of the replacement gate (108);
depositing an offset layer (112/112R) on two sides of the replacement gate (108), 
the offset layer (112/112R) comprising opposite outer sidewalls (112/112R has outer sidewalls), and 
a distance between the outer sidewalls defines a gate width (the gate width can be defined by the width between the 112/112Rs);
depositing a carbon-free film (120/120E) on sidewalls of the offset layer (figure 2I where 120/120E is on the sidewall of 112/112R); 
depositing a carbon-containing layer (136) laterally surrounding the carbon-free film (120/120E);
forming source/drain regions (118A) in the semiconductor substrate (102)on opposite sides of the carbon-containing layer (136);

forming a gate stack in the recess (figure 2L, where 130A and 130B are formed).
	the gate stack (130A and 130B) having a width equal to the gate width (as shown in figure 2Q 130A and 130B are between 112/112R and so have a width equal to a gate width).

Regarding the limitation
wherein the offset layer is sandwiched between the replacement gate and the carbon-free film.
	The limitation above depends upon the interpretation of the term sandwiched. The term generally means that an item is between two other items. Looking at Xie figure 2J we can see that 108 extends below 112R, and 120 extends over and across 112R. Therefore, there is some portion of 112R that is sandwiched between 112R and 108. Further, the claim does not require that the entirety of the offset layer is sandwiched between the replacement gate and the carbon-free film. Therefore, it can be said, and is interpreted such, that the limitation above only requires a portion of the offset layer to be sandwiched between the replacement gate and the carbon-free film.
	Thus, Xie teaches:
wherein the offset layer (figure 2I element 112/112R) is sandwiched between the replacement gate (108) and the carbon-free film (120/120E). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 8,524,592 B1) (“Xie”), in view of Steigerwald et al. (US 2011/0147812 A1) (“Steigerwald”)
Regarding claim 16, Xie does not teach:
depositing an etch stop layer over the replacement gate, the source/drain regions, and the carbon-containing layer.
Steigerwald teaches at least in figure 10:
depositing an etch stop layer (Etch Stop) over the replacement gate (Gate Metal), the source/drain regions (Doped Source/Drain), and the spacers (Spacer).
It would have been obvious to one of ordinary skill in the art to form an etch stop layer over the device of Xie because Steigerwald teaches that one of ordinary skill in the art would have formed an etch stop layer over the device to protect the device during subsequent etching. Further, Steigerwald teaches that this etch stop is optional. It would be optional because if there was no subsequent etching than one would not need to form it. Therefore, Steigerwald teaches that the use of the etch stop is a matter of choice for one of ordinary skill in the art. ¶ 0039
Regarding claim 17, Steigerwald teaches at least in figure 10:

Steigerwald teaches in ¶ 0039 that the ILD layer is an optional layer that maybe helpful in fabricating transistors. Since it is optional it would have been a matter of choice for one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art using routine skill in the art to have an ILD as it would have been helpful in fabricating transistors. 
Regarding claim 18, Steigerwald teaches at least in figure 10:
further comprising planarizing the ILD to expose the replacement gate and the etch stop layer (¶ 0039).
Regarding claim 19, Xie teaches at least in figures 2A-2R:
wherein forming a gate stack in the recess comprising (detailed below)
depositing a gate dielectric layer (130A), 
a work function layer (col. 9 at lines 5-8, where a work function layer can be formed on 130A), 
Regarding the limitations,
a blocking layer  and a conductive layer in the recess in sequence.
Xie teaches, 
That the gate stack is not limited to any one particular gate stack. Col. 9 at lines 2-21. Further, Xie teaches that the gate stack can comprise multiple layers of metal of different types of metals. Id. Therefore, it would have been obvious to one of ordinary skill in the art  to create a mutli-layered gate stack. Examiner further, notes that the claim does not prevent the work .


Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, Xie teaches at least in figures 2A-2R:
forming a replacement gate (108) on a semiconductor substrate (102), 
the replacement gate (108) comprising a first width (the width of 108);
depositing a dielectric layer (112/112R) on sidewalls of the replacement gate (108); 
depositing a carbon-free film (120/120E) laterally surrounding the dielectric layer (figure 2H where 120 laterally surrounds 112R); 
depositing a carbon-containing layer (136) laterally surrounding the carbon-free film (120/120E);
forming source/drain regions (118A/134/114) in the semiconductor substrate (102) on opposite sides of the carbon-containing layer (136), 
wherein a sidewall of the source/drain regions (118A/134/114) simultaneously contacts a sidewall of the carbon-containing layer (136), a first sidewall of the carbon-free film (120/120E) and a sidewall of the dielectric layer (112/112R) are coplanar with each other (136, 120/120E, and 112/112R are coplanar with each other where 112/121R meets 136 and 120/120E), and are contacting a sidewall of the of the source/drain regions (136, 120/120E, and 112/112R are contacting 114 and 134 of 118A/134/114);
forming a recess by removing the replacement gate (figure 2K, where 108 is removed) and vertical portions of the dielectric layer (figure 2G, where 112 becomes 112R) and exposing a second sidewall of the carbon-free film opposite the first sidewall (figure 2k where 120 is so exposed).


Xie does not explicitly teach:
the recess comprising a second width, defined by a width of the removed replacement gate (108) and a thickness of the removed vertical portions of the dielectric layer (at least one atom of 120 as explained below), greater than the first width (108 alone).
As stated in the previous office action, removing the replacement gate 108 is accomplished by etching. It would be obvious to one of ordinary skill in the art that in the process of etching to remove 108 could cause at least one atom from the sidewall of 120 to be removed. Therefore, it would have been obvious that the second width would be greater than the first width.
wherein the sidewall of the carbon-containing layer, the first sidewall of the carbon-free film and the sidewall of the dielectric layer are coplanar with the sidewall of the of the source/drain regions

Xie does not explicitly teach:
forming doped regions in the semiconductor substrate on both sides of the replacement gate;
depositing an inter-layer dielectric (ILD) over the source/drain regions and laterally surrounding the carbon-containing layer;

Wu teaches at least in figure 8:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to form LDD (lightly doped regions) and halo (pocket) regions in the device of Xie because Wu teaches that LDD structures are popularly used to prevent hot-carrier effects, col. 1 at lines 51-58, and halo regions are used to reduce the series resistance of the LDD regions. Abstract; Col. 1 at lines 65-67.

Steigerwald teaches at least in figure 10:
depositing an inter-layer dielectric (ILD) (Inter-layer Dielectric) over the etch stop layer (Etch Stop), the replacement gate (Gate Metal) and the source/drain regions (Doped Source/Drain).
Steigerwald teaches in ¶ 0039 that the ILD layer is an optional layer that maybe helpful in fabricating transistors. Since it is optional it would have been a matter of choice for one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art using routine skill in the art to have an ILD as it would have been helpful in fabricating transistors. 

Xie, Wu, and Steigerwald do not teach:
wherein the sidewall of the carbon-containing layer, the first sidewall of the carbon-free film and the sidewall of the dielectric layer are coplanar with the sidewall of the of the source/drain regions

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art does not teach that the amendment to claim 1 as stated in the arguments. 
Examiner respectfully disagrees for the reasons give above, and for the same following reasons. Figure 2J clearly shows a gate 108 and a dielectric layer 106 and in the next figure 2k both the gate 108 and a vertical portion of dielectric layer 106 have been removed. This clearly shows that the amendments to claim 1 are taught by the prior art. Further, figure 2L clearly shows that the gate stack 130A and 130B are formed in the area that was just etched in figure 2K. Therefore, with respect to claim 1 this argument is unpersuasive.
Applicant asserts that the prior art does not teach that the amendment to claim 15 as stated in the arguments. 
Examiner respectfully disagrees for the reasons give above, and for the same following reasons. As shown in at least figure 2L it is clear that the width of the gate stack 130A and 130 is the same width defined by 112/112R. Therefore, this argument is not persuasive. 
In regards to claim 20. After further consideration claim 20 is allowable for the reasons indicated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822